Citation Nr: 1723549	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for syringomyelia. 

2. Entitlement to service connection for a bilateral leg disability, to include as a result of syringomyelia or of a service-connected disability.

3. Entitlement to service connection for a bilateral foot disability, to include fluid on both ankles, to include as a result of syringomyelia or of a service-connected disability.

4. Entitlement to service connection for hypertension, to include as a result of syringomyelia or of a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2000 with service thereafter in the National Guard through May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in June 2012, September 2014, and June 2016, when it was remanded for additional development to include verification of dates of National Guard service and obtaining an additional examination and opinion.  Inasmuch as there has been substantial compliance with all prior remand directives, with the necessary records sought and proven to be unobtainable, and the examinations and opinions having been received, there is no need for additional remands to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. The Veteran's syringomyelia is not shown to be the result of service or of any injury incurred in service.

2. The Veteran is not shown to have a current disability of either leg which is the result of service.

3. The Veteran is not shown to have a current disability of either foot which is the result of service.

4. The Veteran's hypertension was not incurred in service, was not manifested within one year of separation from active duty service, and was not caused or aggravated by any of the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for syringomyelia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for service connection for a bilateral leg disability, to include as due to syringomyelia, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3. The criteria for service connection for a bilateral foot disability, to include as due to syringomyelia, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

4. The criteria for service connection for hypertension, to include as secondary to any service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2007, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2008, March 2009, July 2014, and an opinion in October 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b).  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

 Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303 (a).  Active service is defined as active duty, as well as, any period of active duty for training during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training, during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For a Veteran who served 90 days or more of active service, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought. In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.  

Syringomyelia

The Veteran seeks service connection for syringomyelia, that is, a fluid-filled cyst within the upper spinal column.  The primary symptoms of syringomyelia are back pain; headaches; stiffness, weakness or pain in the back, shoulders, arms or legs; loss of the ability to feel extremes of hot or cold, especially in the hands.  (The preceding information is taken from the internet article on syringomyelia submitted by the Veteran.  See Web/HTML Documents, received 06/04/2008, pp. 1, 2.)  She has undergone surgery for this condition, which included implantation of a shunt, and asserts that residual disabilities include hypertension, bilateral foot disabilities, and bilateral leg disabilities.  The Veteran has asserted her belief that her syringomyelia had its onset and initial symptomatology in service, after her injuries in 1999.  (See Statement in Support, received 09/21/2007, p. 1.)

The Veteran's syringomyelia was diagnosed in February 2006 after an MRI of the cervical spine.  The image showed a major cystic area extending down the left paracentral cord.  (See Medical Records, Government Facility, received 07/02/2007, p. 6.)

A treatment note from July 2007 noted that she had recently undergone surgery to correct syringomyelia.  She stated that she began having symptoms related to this syringomyelia following a motor vehicle accident in 2004.  (See Medical Records from SSA, received 07/12/2007, p. 46.)  

Letters from the Veteran's private doctor in June 2008 stated that she had initially been treated in May 2002 for complaints of shoulder pain.  (See Medical Records, Non-Government Facility, received 07/18/2012, p. 1.)  She had been treated in October 2004 for complaints of neck pain, and in March 2007 for complaints of neck pain, shoulder pain, and numbness in the fingertips.  She was later diagnosed with a syringomyelia and underwent surgery for this disorder.  The doctor stated that the Veteran had been in automobile accidents which may or may not have aggravated the syringomyelia.  (See Medical Records, Non-Government Facility, received 06/04/2008, p. 4.)  The provider also noted that the Veteran's complaints of tingling paresthesias in her right arm and left leg, with pain in those areas exacerbated by activity, were present prior to the syringomyelia surgery and had continued at the same levels.  The provider further noted that the Veteran had suffered a number of traumatic injuries including automobile accidents and injuries in the military, which had likely contributed to her current symptom.  (p. 4.)  

At the December 2008 VA examination the Veteran gave a history of injuring her right thumb as a result of a fall while going down a flight of stairs at Fort Jackson, South Carolina.  (See VA Exam, received 12/03/2008, p. 7.)  She had been seen at sick call and placed on profile for about a week.  She had not received any further treatment since separation from service.  The Veteran stated that later in service she developed shoulder pain and pain and numbness down into her hands.  She had since been diagnosed with syringomyelia and then had surgery, which did not help much.  She had current complaints of neck pain, mainly across the shoulder blades and back of the neck, more of a pressure sort of pain, but 9 out of 10 in intensity, on a constant basis.  There was also shooting pain down to both hands which did not follow a dermatomal pattern or a typical radicular distribution.  The syringomyelia condition had stabilized, but a repeat MRI of the spine had shown a herniated disk and she was scheduled for surgery in January 2009.  (p. 7.)  The examiner stated that it would be speculative to offer an opinion relating the Veteran's syringomyelia to her military service and injuries therein.  There was no objective evidence of the types of significant injuries in service that can contribute to the development o syringomyelia.  She had complained of symptoms in service such as pain and numbness in her legs and feet and upper extremity symptoms.  This made the VA examiner feel that no opinion could be offered on the etiology of syringomyelia without resort to speculation.  (p. 12.)  

In January 2009, the Veteran appealed to have her DD214 changed to the Army Board for Correction of Military Record. (See Military Personnel Record, received 07/30/2012, p. 23.)  She specifically wanted to have the authority and narrative reason for her separation from the Army changed, from Army Regulation 635-200 (Personnel Separations), Chapter 8 (Pregnancy) to Chapter 6 (Hardship).  Her argument was that, although she was separated due to pregnancy, she was also being treated for shoulder pain and was suffering at the time with syringomyelia which resulted in nerve damage to her shoulder and arms. 

A letter from a private neurosurgeon received in February 2009 stated that there was medical literature supporting clinical etiology of post-traumatic syringomyelia, particularly after significant spinal trauma.  Syringomyelia, however, could exist without a clinical spinal cord injury.  The doctor stated that he suspected that the Veteran had syringomyelia prior to the enlistment and later began to have subtle, then progressive, symptoms associated with her disease.  He noted that diagnosis of syringomyelia was not made until after she had sustained several potentially aggravating activities.  (See Medical Records, Non-Government Facility, received 02/02/2009, p. 1.)

A VA examination in March 2009 discussed whether the Veteran's syringomyelia was a result of service.  The examiner offered the opinion that the Veteran's syringomyelia was less likely than not caused by or result of injuries received during military service.  The examiner noted the opinion of the private neurosurgeon that it was at least as likely as not that she had syringomyelia prior to enlistment in the armed service, and offered the opinion that it was less likely than not aggravated during military service.  The examiner noted the Veteran's history of a car accident in October 2004, her work as a certified nursing assistant which involved a lot of lifting of patients, and the private treatment note in January 2006 that the Veteran was first seen in 2005 with reports of arm pain for two years following an injury at work in a nursing home.  The examiner stated that the medical record documentation did not demonstrate worsening of any pre-existing syringomyelia beyond natural progression during or as a result of military service. (See VA Exam, received 03/06/2009, p. 5.)

At the March 2012 Board hearing the Veteran testified that the first evidence of a syringomyelia was a small mass found in 2002, and it was subsequently removed in 2007.   (See Hearing Testimony, received 03/27/2012, p. 4.)  She had given a lot of thought to the cause of her disability and felt that it began in service, to include as a result of her training with the M-16 which caused shoulder pain or the fall down the stairs which fractured her thumb.  (p. 8.)

The December 2014 VA examination offered an additional opinion and information regarding the cause of syringomyelia.  The examiner offered the opinion that the syringomyelia was less likely than not incurred in or caused by the Veteran's military service, to include injuries in service.  The examiner reviewed and acknowledged all of the medical evidence of record and noted the diagnosis of syringomyelia of the cervical and upper thoracic spinal cord, status post cervical decompression surgery and placement of a syringoarachnoid shunt in July 2007.  The examiner stated that most syringomyelia are congenital, with very few being post traumatic.  The examiner also noted that the Veteran had experienced two car accidents while not on active duty, in 1994 and 2004, and possibly one in 1997 according to primary care physician notes.  (See C&P Exam, received 12/29/2004, p. 29.)

In October 2016 VA obtained an administrative medical opinion with respect to the Veteran's syringomyelia.  The examiner noted that there was nothing in the medical records that would indicate that she had this condition or any symptoms related to it during her active service.  Rather, the first indication of the disability was a complaint of neck pain in 2004, and a final diagnosis made in 2007, followed by surgery that same year.  An opinion as to whether the syringomyelia pre-existed active duty service would require speculation, although there was no clear evidence of it until after her period of active duty.  No symptoms were noted during her periods of active reserve duty and the disability was not diagnosed until after she left reserve duty in 2006.  Based on these findings, the examiner felt that it was less likely than not that the Veteran's syringomyelia was incurred in or caused by her active duty or aggravated beyond its natural progression by any event, disease of injury during her active duty or any trauma sustained during her active duty.  (See C&P Exam, received 10/11/2016, p. 2.)

The Board has considered all of the evidence of record, to include that set forth above, and finds that the requirements for service connection for syringomyelia have not been met.  With respect to the first requirement, the existence of a current disability, there is clear evidence that the Veteran has syringomyelia and that it is a disabling condition in her life.  

The question of an incident in service which might have caused or aggravated this disability is less clear.  The record shows that the Veteran did suffer a fall in service which resulted in injury to her thumb and sustained bursitis of the shoulder in service.  In addition, the Veteran was involved in at least one motor vehicle accident during the several years in which she performed intermittent reserve service, although it does not appear that the accident occurred while she was actually engaged in such service or on active duty for training status.  The record is also somewhat unclear on the question of whether the Veteran had symptoms possibly related to her syringomyelia while she was on active duty.  She was not seen for complaints of numbness or tingling in her arms and hands during her period of active duty.  She has variously reported that her symptoms began after her car accident in 2004 but on other occasions, including her January 2009 argument to the Army Board, she asserted that her symptoms began in service prior to her administrative separation.

Finally, with respect to the third element, a causal connection between the Veteran's current disability and any incident in service, the requirement is simply not met.  The letter in February 2009 from the private neurosurgeon stated that syringomyelia could be the result of trauma, but he felt that the Veteran's particular syringomyelia actually existed prior to her military service.  A private physician in June 2008 stated that the Veteran's motor vehicle accidents "may or may not have" aggravated her syringomyelia or her symptoms of pain and numbness in her arms.  The December 2008 and October 2016 VA examinations both yielded statements that the cause of the Veteran's syringomyelia could not be determined but would require speculation.  The December 2014 VA examination stated that most cases of syringomyelia are congenital in nature, and noted that even if the Veteran's disability were traumatic, she had a history of different traumas, including car accidents and heavy lifting in her civilian job, any one of which could be the cause and there was no way to know which one.  The Board is not unsympathetic to the frustration that the Veteran must feel based on her sincere belief that the disability had its onset in service and the fact that the medical experts cannot offer any clear statements in support of or in opposition to that belief. 

Based on all of the medical evidence of record, there is no way to determine what the cause of the Veteran's syringomyelia was, to include whether it was congenital or whether it pre-dated her active duty military service.  A successful claim of service connection requires a preponderance of the evidence to support a causal connection between the Veteran's disability and her period of active duty service.  38 C.F.R. § 3.304.  In this case, that standard has not been met.  In order for service connection to be granted, the Board would have to rely on the pure speculation and the mere possibility, instead of a probability, that her syringomyelia was incurred in, caused by, or otherwise the result of service.  The statements by multiple medical providers make it clear that this is not a question that can be resolved without speculation.  As such, service connection simply cannot be granted for syringomyelia.  See 38 C.F.R. § 3.102.  

The Board notes that the dates of the Veteran's reserve service are unclear.  As discussed above, with respect to claims of service connection, for the specific dates on which the Veteran was on active duty for training (ACDUTRA) status she can be service-connected for injuries and diseases incurred, which would include any residuals of a motor vehicle accident during the brief window of ACDUTRA status.  The same applies to injuries (but not diseases) incurred on the specific dates she was on inactive duty for training (INACDUTRA) status.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  If the Veteran were shown to have been on ACDUTRA or INACDUTRA status on the date of the 2004 motor vehicle accident, and if the accident were shown to be the cause her syringomyelia, service connection would be warranted.  The Veteran, however, was unable to supply the dates of her ACDUTRA/INACDUTRA status, her reserve unit was asked to supply them and could not do so, and the Veteran has never claimed that she was on duty that day, even at the time of the accident.  Therefore, to find that she was in a status of service which would entitle her to service connection for residuals of the accident on that day would be speculative at best, and that is not sufficient for a successful claim for VA benefits.  38 C.F.R. § 3.102.  Moreover, to attribute the Veteran's syringomyelia to the 2004 motor vehicle accident would be pure speculation, in light of the medical evidence set forth above.  

In summary, there is no basis on which to grant service connection for syringomyelia in this instance and the benefit of the doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b). 

Bilateral Foot and Leg Disabilities

The Veteran has stated that she has bilateral foot and leg disabilities which are the result of her syringomyelia.  (See Statement in Support, received 09/21/2007, p. 1.)  Specifically, she stated that since her July 2007 surgery she had been having problems with her feet.  She could not stand on her feet for very long, her legs got numb, and she had had fluid in her ankles.  She stated that she could no longer stand at the stove and cook for a long time or walk through Wal-Mart like she used to do and could not lay down with her heels in the air. 

In September 2007 the Veteran had a private MRI of the lumbar spine conducted after complaints of lumbar pain, left leg numbness, and leg pain and weakness.  The results showed findings compatible with mild spinal canal stenosis at the L2-3 through L4-5 levels.  (See Medical Records Furnished by SSA, received 07/12/2007, p. 37.)

A statement submitted by the Veteran in June 2008 asserted that her bilateral feet and bilateral leg conditions were secondary to her syringomyelia.  (See Statement in Support, received 06/04/2008, p. 1.)  

At the December 2008 VA examination, the Veteran reported that she had noticed swelling in her legs since her neck surgery.  (See VA Exam, received 12/03/2008, p. 7.)  She denied having any problems with her feet in service, stating that she developed muscle weakness in her legs after her neck surgery.  She also reported bilateral leg pains and numbness with swelling her feet.  She had also been diagnosed diabetes since her surgery.  (p. 10.)  The examiner stated that the Veteran's edema or swelling in her feet was of uncertain etiology.  The examiner offered the opinion that it was not related to her complaints of numbness in both feet in service, and that her current complaints of numbness were possibly related to her diagnosis of diabetes, particularly diabetic neuropathy. (p. 12.)

In May 2009 the Veteran was treated at a private emergency room for a slip and fall injury to her right foot and ankle which resulted in moderate pain.  X-rays were taken of her right foot and ankle, which were determined to be normal with no acute findings.  (See Medical Records Furnished by SSA, received 07/12/2007, p. 30.)   

At the December 2014 VA examination, the Veteran reported pain in her feet with lower calf swelling worse after surgery in 2007, although there was evidence in the record of ankle swelling prior to surgery.  Examination showed normal strength, no muscle atrophy, and normal reflexes and sensory perception.  (See C&P Exam, received 12/29/2004, p. 19.)  The examiner stated that the Veteran did not have a current diagnosis associated with her complaints of foot swelling and that it likely represented an inflammatory condition.  (p. 26.)  On examination she did not have any edema in her feet or lower legs during 5 hours of examination, as confirmed by another witness.  (p. 27.)  It was the examiner's opinion that the Veteran's foot and leg symptoms were at least as likely related to her hypertension and diabetes mellitus and less likely than not caused by or aggravated by her syringomyelia, surgery for syringomyelia, or her service-connected disabilities of shoulder bursitis or limitation motion of right thumb. (p. 30.)  

The VA medical expert in October 2016 reviewed the complete record and offered the opinion that the Veteran did not have a current disability of the bilateral legs or feet related to her complaints in service.  (See C&P Exam, received 10/01/2016, pp. 1, 3.)  The examiner noted that the only record of foot symptoms in service was a treatment note from March 2000 describing complaints of numbness of the feet with running. There were no other complaints of foot or leg symptoms and no other note or complaint regarding numbness of the feet.  The record did not show any disability of the feet or legs during active duty service or within one year of service separation.  In addition, the examiner stated that the Veteran's syringomyelia would not have any affect at all on any foot or leg disability.  

Based on the evidence of record, to include that set forth above, the Board finds that the requirements for service connection for a bilateral foot disability and a bilateral leg disability have not been met.  Specifically, the evidence does not show that the Veteran has a current disability of her legs or her feet, or that such has been present during the appeals period.  On VA examination in December 2008, December 2014, and October 2016, the examiners all found that the Veteran did not have a disability of her bilateral feet or legs and could render no diagnosis.  As such, the Veteran's claims of service connection for bilateral feet and bilateral leg disabilities must fail because the first element, current disability, has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's complaints of pain and swelling in her feet and legs and the holding of McClain that the requirement of a current disability may be met by evidence of symptomatology.  See McClain, 21 Vet. App. at 323.  However, the existence of these symptoms is not enough to outweigh the fact that three examiners have found no disability which could be diagnosed on examination and the fact that no private medical evidence to the contrary has been offered. 

Moreover, the December 2014 VA examination specifically considered the Veteran's subjective symptoms of pain and swelling and, while stating that no diagnosed disability existed, also offered the opinion that the symptoms were not caused by her military service, by her service connected shoulder and thumb disabilities, or by her syringomyelia.  With respect to the Veteran's single instance of complaints of foot pain and numbness while running in service in 1999, the October 2016 VA examiner offered the opinion that this represented an acute and transitory condition which had resolved, with no further evidence of foot pain or numbness in service.  Notably, the Veteran denied any foot or leg symptoms in service at the December 2008 VA examination, stating that the symptoms she was concerned about began after the 2007 surgery.  For this reason, the Board concludes that the Veteran's complaints of pain and swelling in her legs and feet do not constitute a disability and are not caused by or incurred in service.  Also, the Board notes that service connection for syringomyelia was denied above and that any question of service connection on secondary basis as a result of syringomyelia is therefore moot. 

Hypertension

In March 2007, the Veteran was treated privately for arm pain.  At that time, her blood pressure was read as 120/90.  (See Medical Records Furnished by SSA, received 07/12/2007, p. 6.)

The Veteran submitted a written statement in September 2007 which included the assertion that her blood pressure stayed high because of the fluid in his feet and ankles.  (See Statement in Support, received 09/21/2007, p. 1.)

At a private treatment visit in November 2008 for her syringomyelia the Veteran's blood pressure reading was 146/98.  (See Medical Records Private, received 03/29/2011, p. 47.) 

In April 2009, the Veteran was involved in a motor vehicle accident.  At that time, she was transported to the hospital and her blood pressure was read as 157/93 in a supine position.  A few hours later, her blood pressure was read as 144/85 at the time of discharge from the hospital.  (See Medical Records Furnished by SSA, received 07/12/2007, p. 12.)

In May 2009, the Veteran was treated at the emergency room for a right ankle problem.  At the time of admission, her blood pressure was read as 133/93.  An hour later, the reading was 131/89 at the time of discharge from the hospital.  (See Medical Records Furnished by SSA, received 07/12/2007, p. 28.)  

At the Board hearing in March 2012 the Veteran testified that her hypertension was diagnosed in 2007 following her first surgery.  (See Hearing Transcript, received 03/27/2012, p. 8.)

At the December 2014 VA examination, the Veteran's blood pressure readings were recorded as 147/87, 144/96, and 144/95.  She reported being diagnosed with high blood pressure at the time of her neck surgery and being started on blood pressure medication at that time.  She had been prescribed diuretics in the past but was no longer taking them because of the side effect of brittle hair.  She was still taking medication for blood pressure control.  The examiner offered the opinion that the Veteran's hypertension was less likely than not caused by or aggravated by her syringomyelia, her surgery to address her syringomyelia, or any service-connected disability, to include shoulder bursitis or limitation of motion right thumb.  The examiner noted that 95% of hypertension is essential in nature which is a primary disease process that is not secondary to any other disease process in the body.  In addition, hypertension commonly runs in families, and the Veteran's mother had both hypertension and diabetes mellitus.  (See C&P Exam, received 12/29/2014, pp 23, 29-30.)

As part of the October 2016 VA expert medical opinion, the Veteran's medical records and claims file were reviewed.  The examiner observed that there was no indiction in the record of any diagnosis of hypertension during active duty service or within one year of separation from active duty service.  The examiner offered the opinion that the Veteran's syringomyelia would not have any affect at all on her hypertension, and her hypertension was not caused or aggravated by any service connected disability.  (See C&P Exam, received 10/01/2016, p. 3.)

After considering all of the evidence of record, including that set forth above, the Board finds that the criteria for service connection for hypertension have not been met.  Specifically, while the first element, a current disability, is demonstrated here, there is no evidence that it had its onset in service.  Nor is there evidence of any in service incident which would have precipitated the eventual diagnosis of hypertension.  In addition, there is no evidence of a link between the Veteran's hypertension and her active duty service.  The December 2014 VA examination noted that essential hypertension is not caused by any other disease process in the body and that it tends to run in families; there is a history of hypertension in the Veteran's family.

There is likewise no evidence that the Veteran's hypertension was manifested to a compensable degree within the first year after service separation.  Rather, the evidence shows it was diagnosed in 2007, some 7 years after service separation from active duty service.  As such, the presumptions of 38 C.F.R. §§ 3.307, 3.309 would not apply here.

Finally, the Board notes that the Veteran has claimed hypertension as secondary to syringomyelia.  Not only does the evidence of record indicate that her hypertension is not likely due to syringomyelia, this decision specifically denies service connection for syringomyelia.  Therefore, any claim of secondary service connection based on this disability is moot.

For all of the reasons set forth above, the preponderance of the evidence is against an award of service connection for hypertension.  The benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for syringomyelia is denied.

Entitlement to service connection for a bilateral leg disability, to include as due to syringomyelia, is denied.

Entitlement to service connection for a bilateral foot disability, to include as due to syringomyelia, is denied.

Entitlement to service connection for hypertension, to include as due to syringomyelia, is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


